Stagy, C. J.
The defendant has been convicted of murder in the first degree, without any recommendation from the jury, and sentenced to die as the law commands in such case. He appeals, giving as his principal reason the failure of the court, in his final instruction to the jury, to permit an acquittal in case of a finding that the defendant had committed no crime. For this position, the defendant relies upon the following cases: S. v. Howell, 218 N.C. 280, 10 S.E. 2d 815; S. v. Redman, 217 N.C. 483, 8 S.E. 2d 623; S. v. Maxwell, 215 N.C. 32, 1 S.E. 2d 125; S. v. Hill, 141 N.C. 769, 53 S.E. 311; S. v Dixon, 75 N.C. 275. He stresses the Howell and Maxwell cases as being quite pertinent and directly in point.
Viewing the charge contextually, as required by many decisions, we are constrained to hold that it sufficiently meets the objection which the defendant now makes. S. v. Truelove, 224 N.C. 147, 29 S.E. 2d 460; S. v. Grass, 223 N.C. 31, 25 S.E. 2d 193; S. v. Harris, 223 N.C. 697, 28 S.E. 2d 232; S. v. Ellis, 203 N.C. 836, 167 S.E. 67.
It is true, a more formal statement of the position would have been in order, but throughout the charge, the jury was admonished that a presumption of innocence surrounded the defendant which remained with him up to the rendition of an adverse verdict against him. Considering the charge as a whole or in its entirety, we think it will do. While it might have been more specific and direct on the point at issue, we are disposed to uphold the trial in the light of the record.
The meaning properly to be ascribed to the responses made by the defendant and his counsel to the court’s inquiry during the charge is that there was no element of manslaughter in the ease. In this, they were quite correct. There was no intention, however, to change the defendant’s plea or to relieve the court of any duty which the law imposed upon him. S. v. Grier, 209 N.C. 298, 183 S.E. 272; S. v. Merrick, 171 N.C. 788, 88 S.E. 501; S. v. Foster, 130 N.C. 666, 41 S.E. 284. The immediate purpose was to eliminate any question of manslaughter. This part of the record may be put to one side as without material significance or bearing on the question here involved.
*166The question presented perhaps lends itself to much writing, but in the end it all comes to the interpretation to be placed on the entire charge. Construing it as without reversible error, we are disposed to overrule the exceptions and sustain the validity of the trial in the light of the whole record.
No error.